Citation Nr: 1136974	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative disc disease from a traumatic injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims he incurred a back injury while in service.  Specifically he claims that when he attempted to open a hatch door while serving on a ship, he was hit in the head and knocked onto a concrete deck where he fell on, and injured, his lower back.  The May 1988 enlistment examination shows a finding of mild thoracic scoliosis, asymptomatic.  Service treatment reports dated in May 1989 reveal that the Veteran incurred a laceration to his face secondary to a hatch flying open and hitting him on the face.  Service treatment records are otherwise negative for any complaints, diagnoses, or treatment regarding the low back.  

Based on the contemporaneous documentation of the Veteran having been hit by a hatch door in service, and given the consistency of this type of event with the circumstances, place and type of the Veteran's service on a ship during service, the Board finds the Veteran's report to be credible concerning the occurrence of back pain when he fell after being hit by the hatch door.  Accordingly, the Board finds the incurrence element of the Veteran's service connection claim to be satisfied as to the occurrence of some unspecified type of back injury in service.  The question that remains to be addressed, therefore, is whether there is a medical nexus between any current back injury and what happened in service.  

Private treatment records dated in February 1996 show that, following service, the Veteran experienced pain in his back in November 1995.  During the February 2011 Travel Board hearing, the Veteran testified that during the November 1995 incident, he felt pain in his back when he stepped off of a ladder.  The February 1996 private treatment records show diagnoses including lumbar strain, left trunkal shift and questionable disc derangement.  According to the subsequent March 1996 private treatment report, the examiner made the assessment of well-controlled lumbar spine symptoms and no notable shift.

Taking into consideration the above, the Board finds that a remand is required for purposes of satisfying VA's duty to assist in providing a medical examination.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, there is enough evidence of record to indicate that the Veteran's current low back disability may be associated with an in-service event, injury or disease, and therefore a remand is required to obtain an examination and medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In addition, during the February 2011 Travel Board hearing, the Veteran reported that he has been receiving medical care for his back disability at Kaiser Permanente.  Records from Kaiser dated through June 2007 are associated with the claims file.  On remand, efforts must be made to obtain any additional records from this source.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all outstanding records of medical care the Veteran has received for a back disability at Kaiser Permanente from June 2007 to the present.  

2.  Thereafter, schedule the Veteran for an orthopedic examination of his low back.  The claims folder must be made available to the examiner for review.  Any tests deemed necessary by the examiner, if any, should be performed.

With regard to any thoracic scoliosis of the Veteran's spine that is shown on examination, the examiner should express an opinion as to whether that pre-existing disorder underwent a permanent increase in severity during the Veteran's active service, and if so, whether the permanent increase in severity during service was due to the natural progress of the condition.

For any other spine disability diagnosed on examination, the examiner is requested to express an opinion concerning whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any current low or other back disability is etiologically related to an event, injury, or disease in service.  In answering this question, the examiner is to assume that the Veteran incurred some unspecified type of back injury in service when he was hit and knocked over while attempting to open a ship's hatch door.  

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  Following the completion of the above, readjudicate the Veteran's claim for service connection for a back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


